Citation Nr: 1437731	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a compensable initial rating for coronary artery calcifications.

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD), heart valve disorder, infarction, and a heart aneurysm.    


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, from June 1984 to March 1996, and from September 1997 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, Phoenix, Arizona, and Denver, Colorado.  The case is now with the RO in Togus, Maine.  

The Veteran requested a hearing before the Board but withdrew that request in a May 2014 statement of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Board granted service connection for coronary artery calcifications.  In a September 2009 rating decision implementing the Board's decision, the RO assigned a noncompensable evaluation effective May 1, 2003, the month following the Veteran's discharge from active service.  38 C.F.R. § 3.400 (2013).  The Veteran appealed the assigned rating.  The Veteran also appealed to the Board the RO's September 2011 denial of service connection for heart disease.  

Medical evidence of record indicates that, contrary to the Veteran's assertions, he does not have disabling residuals related to coronary calcification, and does not have ischemic heart disease, or CAD.  However, the most recent medial inquiry into his claims is found in a December 2010 VA compensation examination report which appears to rely on medical testing that is between 4 to 7 years old (e.g., stress test in 2007).  In multiple recent statements of record, the Veteran asserts that his coronary calcifications are productive of disability, and that he does have CAD.  Based on this background, another VA compensation examination should be provided to the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes that the Veteran's claim to service connection for a heart disorder is construed generally as a claim to service connection for any heart disorder.  As lay and medical evidence of record indicates the possible diagnosis of other heart disorders such as a heart valve disorder, infarction, and a heart aneurysm, inquiry should be conducted into each of these disorders as well as the claimed CAD.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Any currently outstanding VA treatment record should be included in the claims file.    

Lastly, since the July 2010 Statement of the Case (SOC), which pertains to the claim for a compensable rating, the RO has added relevant evidence to the claims file.  This new evidence should be considered by the RO in a readjudication of the Veteran's claims on appeal.  Thereafter the Veteran should be provided with a Supplemental SOC (SSOC) if either or both claims are denied.  38 C.F.R. §§ 19.31, 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since November 2010.   

2.  Schedule the Veteran for a VA cardiology examination to address the following inquiries.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

(a).  The examiner should determine the nature and severity of any coronary artery calcification the Veteran may have.  

(b).  The examiner should determine, through recent testing procedures, whether the Veteran has coronary artery disease or ischemia.  

(c).  The examiner should comment on whether the Veteran has the other disorders noted above - a heart valve disorder, infarction, and/or a heart aneurysm.  If the examiner finds that the Veteran has one of these other disorders, please answer the following questions:

(i) is it at least as likely as not that any of the other diagnosed heart disorders is related to an in-service disease, event, or injury? 

(ii) is it at least as likely as not that any of the other diagnosed heart disorders is due to or caused by a service-connected disorder? 

(iii) is at least as likely as not that any of the other diagnosed heart disorders is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.

Any opinion or conclusion offered should be supported by a full explanation.   

3.  Review the responsive medical report to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

